Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 

Response to Remarks/Arguments

Applicant amended the claims. Based on the amendments new analysis has been presented. Applicant’s arguments with respect to the prior art rejection have been fully considered but are not persuasive/moot as can be seen from the new analysis.

Specially Wan teaches  emit directional light beams having directions corresponding to different view directions of at least three different views of a first static multiview image [(para 51 especially  “Light emitted by pixels in a same pixel array is directed to a same viewing angle, and different pixel arrays have different viewing angles. For example, assuming there are a total of ten pixel arrays in the rectangular light guide plate, an image individually formed by each pixel array can be viewed from one of the ten viewing angles”; Fig.5 shows three directions light diffracted through the pixels arrays 501, 502, 503. Wan is teaching generating multiview image, an image is teaches it is static {as oppose to video}. This is consistent with para 23 of published specification of the instant application. Additionally as can be seen from para 23 )]   
And in the same/related field of endeavor, Shinohara teaches the guided light propagating as a radial pattern [(para 258, Fig.20, 67A)]. This radial pattern is consistent with pattern 212 Fig.4C, as cited in the applicant’s arguments.

Therefore applicant’s arguments are not persuasive/moot.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 and 19-24 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 recites “diffractively scattering guided light propagating within the first multiview display layer as a radial pattern of guided light beams”
It is not clear from the claimed limitation whether the radial pattern is generated after scattering the guided light, i.e. “diffractively scattering guided light propagating within the first multiview display layer as a radial pattern of guided light beams”

Or if the light that is propagating within the first multiview display layer has a radial pattern. i.e. the during the propagation within the first multiview display layer the light is propagating in radial pattern.

Based on Fig.4C, 212 as cited in the applicant’s arguments, the second interpretation will be used for the prior art analysis. Proper claim amendment is required.

Similar analysis is also applicable with respect to the second multiview display layer. 

Independent claim 19 have similar deficiency, dependent claims inherit the deficiencies.



	
	
	
Following prior arts are considered pertinent to applicant's disclosure.
US 20170363794 A1 (Wan)
US 20170192244 A1 (Shinohara)
US 20180004156 A1 (Schilling)
US-20150036068-A1 (Fig.4, para 14-27; single layer multiview display with diffraction grating similar to one layer of the claimed invention)
US 20060191177 A1 (Multiview multilayer display, Fig.2 & 3)
US 20170010466 A1 (para 75-77 Fig. 8c, multilayer multiplexed display)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-19 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of  Shinohara	
	
Regarding Claim 1. Wan teaches Claim 1 (Currently Amended):	 A multilayer static multiview display [(the abstract and , Fig.3 shows two layers; Also see Figs.3-5)]  comprising:	 a first multiview display layer [(one of layer 301 and 311 and corresponding light sources 304-305, see Fig.3 and Fig.5)]  configured to emit directional light beams having directions corresponding to different view directions of at least three different views of a first static multiview image [(para 51 especially  “Light emitted by pixels in a same pixel array is directed to a same viewing angle, and different pixel arrays have different viewing angles. For example, assuming there are a total of ten pixel arrays in the rectangular light guide plate, an image individually formed by each pixel array can be viewed from one of the ten viewing angles”; Fig.5 shows three directions light diffracted through the pixels arrays 501, 502, 503. Wan is teaching generating multiview image, an image is teaches it is static {as oppose to video}. This is consistent with para 23 of published specification of the instant application. Additionally as can be seen from para 23 )]  by diffractively  [(Figs3-5; the light is propagating through the first display layer 301; then the light is diffracted through the pixels/nano-diffraction gratings 303 {para 51}; as can be seen in Fig.3 and Fig.5 the directions {i.e. 302 in Fig.3 or 407 in Fig.4 or the direction 1-3 in Fig.5} of lights diffracted  through these gratings are radial  )] :	 and a second multiview display layer [(second one of layer 301 and 311  in Fig.3 and Fig.5)]  configured to emit directional light beams  having at least three different directions corresponding to different view directions of at least three different views of a second static multiview image by diffractively scattering guided light propagating within the second multiview display layer [(see para 51-52 and note the explanation above)] , wherein the second multiview display layer is adjacent to an emission surface of the first multiview display layer and configured to be transparent to the first multiview image[(see para 53, the layer sitting on the top is transparent and letting the light from the bottom to pass through)] .  

Wan does not explicitly show that the guided light propagating as a radial pattern

Shinohara teaches the guided light propagating as a radial pattern [(para 258, Fig.20, 67A)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace the light unit of Shinohara with Wan {that generate radial light pattern}, because such light unit would requires less-space and would be suitable enough to produce enough views.

Wan additionally teaches with respect to claim 2 The multilayer static multiview display of Claim 1, one or both of the first multiview display layer and the second multiview display layer comprising:	 a light guide configured to guide the radial pattern of guided light beams[(Wan Fig.3, para 51-52 the light guide 311, as indicated above Shinohara shows radial pattern)]::	 a light source at an input location on the light guide, the light source being configured to provide within the light guide as the radial pattern of guided light beams a plurality of guided light beams having different radial directions from one another [(Wan Fig.3 304; Shinohara Fig.20 & 67A)] :	 and a plurality of diffraction gratings [(303s, Fig.3)]  configured to emit the directional light beams each individual diffraction grating of the pluralities of diffraction gratings being configured to diffractively scatter out a single directional light beam or the second multiview image [(para 51 and 53)] .

 

Wan additionally teaches with respect to claim 3. The multilayer static multiview display of Claim 2, wherein the input location of the light source is on a side of the light guide at about a midpoint of the side.[[(Fig. 3, 314 is on the side of 311 and about midpoint; also see Shinohara Fig.1)] 
Shinohara additionally teaches with respect to claim 7. The multilayer static multiview display of Claim 2, wherein an emission pattern of a directional light beam of the plurality of directional light beam is wider in a direction parallel to a direction of propagation of the plurality of guided light beam than in a direction perpendicular to the direction of propagation of the plurality of guided light beam.[[(Shinohara para 187-189)] 

Wan additionally teaches with respect to claim 8. The multilayer static multiview display of Claim 2, further comprising a collimator between the light source and the light guide, the collimator being configured to collimate light emitted by the light source, the [( Wan para 52; also see Shinohara para 275, 372)] 

Shinohara additionally teaches with respect to claim 9. The multilayer static multiview display of Claim 1, further comprising a spacer between the first multiview display layer and the second multiview display layer, the spacer having a refractive index that is lower than a refractive index of a light guide of the each of the first and second multiview display layers [(Shinohara para 337 adhesive layer: para 449: Fig.46 shows pacer between layers is air gap. Air have refractive index 1)] .

Shinohara additionally teaches with respect to claim 10. The multilayer static multiview display of Claim 1, wherein the first multiview display layer is configured to display the first multiview image during a first time interval and the second multiview display layer is configured to display the second multiview image during a second time interval. [(para 339, 343, 350-355, Fig.50)] 



Wan additionally teaches with respect to claim 11. The multilayer static multiview display of Claim 1, wherein the first multiview display layer configured to emit directional [(Wan para 52)] 

Wan additionally teaches with respect to claim 12. The multilayer static multiview display of Claim 1, further comprising a third multiview display layer configured to emit directional light beams representing a third multiview image by diffractive scattering light from a radial pattern of guided light beams within the third multiview layer, the second multiview display layer being between the third multiview display layer and the first multiview display layer, wherein the third multiview display layer is configured to be transparent to both the first multiview image and the second multiview image [(Wan Fig. 6, para 56)] .

Wan additionally teaches with respect to claim 13. The multilayer static multiview display of Claim 12, wherein the first multiview display layer is configured to emit directional light beams comprising red light, the second multiview display layer is configured to emit directional light beams comprising green light, and the third multiview display layer is configured to emit directional light beams comprising blue light, the multilayer static multiview display being configured to display a color multiview image comprising a composite of the first multiview image, the second multiview image and a third multiview image provided by the third multiview layer [(Wan Fig. 6, para 56, para 52)] .

Regarding Claims 14, 17, 19:	 Please see the analysis of claim 1.

Wan additionally teaches with respect to claim 15:	 The multiview display of claim 14, wherein a principal angular direction of a directional light beam provided by a diffraction grating of the plurality of diffraction grating is determined by a grating characteristic that is a function of a relative location of the diffraction grating and the light source of the multiview display layer. [(para 44-45, Fig.1 & 2 and note that incident angle depends on light source location compare to diffraction grating)] .

Wan additionally teaches with respect to claim 16. The multiview display of claim 15, wherein the grating characteristic comprises one or both of a grating pitch and a grating orientation of the diffraction grating. .[[(para 44:	 ” According to a grating equation, a period and an orientation angle of a nano-diffraction grating pixel 101 satisfies the following relationships”)] 

Wan additionally teaches with respect to claim 18, 24. The multiview display of claim 14, wherein the plurality of light sources comprises light sources of different colors, the [(para 52, 56)] 


Claims  4-6 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Shinohara  in view of Schilling.

Regarding claim 4. Wan teaches the multilayer static multiview display of Claim 2, wherein a grating characteristic of the diffraction grating is configured to determine the principal angular direction, the grating characteristic being a function of both a location of the diffraction grating on a surface of the light guide and the input location of the light source on a side of the light guide[(para 44-45, Fig.1 & 2 and note that incident angle depends on light source location compare to diffraction grating)] .

Wan in view of Shinohara does not explicitly show a grating characteristic of the diffraction grating is configured to determine the intensity

However, in the same/related field of endeavor, Schilling teaches a grating characteristic of the diffraction grating is configured to determine the intensity [(para 28, para 69)] 

[(Schilling para 28)]  

 
Wan additionally teaches with respect to claim 5. The multilayer static multiview display of Claim 4, wherein the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam provided by the diffraction grating.[[(para 44:	 ” According to a grating equation, a period and an orientation angle of a nano-diffraction grating pixel 101 satisfies the following relationships”)] 

Schilling additionally teaches with respect to claim 6. The multilayer static multiview display of Claim 4, wherein the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating. [(Schilling para 28, para 69)]

Regarding Claim 20: Please see analyses of claims 2 and 4 and note that Schilling additionally teaches the intensity of the emitted directional light beam are controlled by a 

Regarding Claims 21-22: Please see analyses of claims 5 and 6
Shinohara additionally teaches with respect to claim 23. The method of multilayer static multiview display operation of claim 20, further comprising providing light to be guided as the plurality of guided light beams using a light source, the light source being located at a side of the light guide, wherein the light source location is the common origin point of the plurality of guided light beams [(Fig.1, Fig.20)] .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426